DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24th, 2021 has been entered.
	Presently, Claims 1-5 and 8-12 remain pending and are examined on the merits.

Response to Arguments
Applicant’s remarks on pg. 6-9 and amendments with respect to the 35 USC 103 prior art rejection in view of Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT (“Pfanner et al.”) in view of Sentelle et al. (US 20150301167) have been fully considered but they are not persuasive and/or moot based in view of new grounds of rejection. 
Applicant submits on pg. 6 that Sentelle et al. of the combination fail to teach the amended limitation “…to form a compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal…” due to the recitation in para. [0319] of Sentelle et al. that states “Circularly (elliptical) polarized antennas include ground plane backed travelling wave loops provide excellent directivity and have a low profile thicker than patches,” which agreeably does not teach the limitation “a compact circular polarized transmitting and receiving patch antennas…” in claim 1. 
However, Pfanner et al. in combination with new art, Kim et al.: 24 GHz Circularly Polarized Doppler Radar with a Single Antenna clearly teaches these limitations and does show obviousness through their combination. The previously used art, Allmendinger et al., still applies to the additional limitation added to claim 1 (from the cancelled 6) “…each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas…” and will now be applied to claim 1 to cover that limitation. Claim 8 is similar to claim 1 and the above arguments apply to this claim as well.
Applicant’s remarks on pg. 9 with respect to 35 USC 103 prior art rejections for claims 4-6 and 11-13 have been fully considered but they are not persuasive and or moot based on new grounds of rejection. The newly introduced Kim et al. in combination with the art previously used for the above claims teach the limitations of the dependent claims.
Claims 6-7 and 13-14 have been cancelled.
Claims 15-20 have been withdrawn from consideration from a previous restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 24 GHz Circularly Polarized Doppler Radar with a Single Antenna, 2005 European Microwave Conference, 2005, pg. 1-4 and Allmendinger et al. (US 20150002331).
Regarding claim 1, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a medical scanner, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location to enable detection of asymmetric displacement of the internal organ (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)). The upper end of the head corresponds to the patient reference location. 
and a radar energizing system (Fig. 4, radar unit) that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna (Fig. 11, Rx antenna) detects the asymmetric displacement of the internal organ to enable determination of inhalation and exhalation by the patient (Fig. 19; respiratory motion i.e. inhalation and exhalation of the patient). Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.

In the same field of compact and discrete radar systems, Kim et al. teach (Fig. 1) that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase[s] a signal to noise ratio (“To achieve compact size and high sensitivity, circularly polarized radar system with a single antenna is proposed. Fig. 1 shows the block diagram of the proposed circularly polarized radar system with a single antenna.” (pg. 2, III. Proposed Circularly Polarized Radar Front-End, full para. 1, lines 1-4), “Therefore, the proposed radar system is not only more efficient, but also can be implemented with compact size.” (pg. 2, III. Proposed Circularly Polarized Radar Front-End, full para. 1, lines 20-22)). Also, note that the limitation “to enable location of each antenna in a mat” is taught by Kim et al. by making the antennas compact in size. The “mat” itself is not part of the claimed radar system and therefore the limitation of the antenna’s size being specifically to enable location of each antenna “in a mat” is directed to an intended use of the claimed system.  Since compact size of the antenna makes it capable of being located “in a mat”, the combined references meet the limitation.  
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by including at least one of the transmitting or receiving antennas as a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase[s] a signal to noise ratio, as taught by Kim et al., in order to provide a more efficient and compact radar system to 
However, Pfanner et al. in view of Kim et al. fail to teach that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teach (Fig. 4) that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])). 
It would be obvious to modify Pfanner et al. in view of Kim et al., by using antennas with a relatively high dielectric constant to provide compact low gain antennas, as taught by Allmendinger et al., because the higher dielectric constant increases the bandwidth of the antenna (Para. [0058]).
Regarding claim 2, Pfanner et al. teach (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm. Detection of the asymmetric displacement of the thoracic diaphragm is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, 
Regarding claim 3, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).
Regarding claim 8, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a medical scanner, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 2 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient located in a bed arrangement that supports the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) to enable detection of electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the 
and a radar energizing system (Fig. 4, radar unit) that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna detects the reflected electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the provided attenuation values to relative permittivity values” (pg. 14, left column, para. 1, lines 9-11, Discussion) from the region of the internal organ undergoing asymmetric displacement to enable determination of inhalation and exhalation by the patient. Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
However, Pfanner et al. fail to teach that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase[s] a signal to noise ratio.
In the same field of compact and discrete radar systems, Kim et al. teach (Fig. 1) that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase[s] a signal to noise ratio (“To achieve compact size and high sensitivity, circularly polarized radar system with a single antenna is proposed. Fig. 1 shows the block diagram of the proposed circularly polarized radar system with a single 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by including at least one of the transmitting or receiving antennas as a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase[s] a signal to noise ratio, as taught by Kim et al., in order to provide a more efficient and compact radar system to allow for optimal performance and placement (pg. 2, III. Proposed Circularly Polarized Radar Front-End, full para. 1, lines 20-22).
However, Pfanner et al. in view of Kim et al. fail to teach that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teach (Fig. 4) that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])). 

Regarding claim 9, Pfanner et al. teach (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm.
Regarding claim 10, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Kim et al.: 24 GHz Circularly Polarized Doppler Radar with a Single Antenna, 2005 European Microwave Conference, 2005, pg. 1-4, as applied to claims 1 and 8 above, and further in view of Roessler (US 20170150906).
Regarding claim 4, modified Pfanner et al. teach the method and device set forth above but fails to teach that a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, showing the location of the six measurement positions relative to the bottom end of the sternum or the thoracic diaphragm. 
In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Allmendinger et al. and Kim et al., by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).
Regarding claim 11, modified Pfanner et al. teach the method and device set forth above but fails to teach that a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et 
In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Allmendinger et al. and Kim et al., by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol.40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Kim et al.: 24 GHz Circularly Polarized Doppler Radar with a Single Antenna, 2005 European Microwave Conference, 2005, pg. 1-4, as applied to claims 1 and 8 above, and further in view of Berkow et al. (US 20150045633).
Regarding claim 5, modified Pfanner et al. teach the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Allmendinger et al. and Kim et al., by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).
Regarding claim 12, modified Pfanner et al. teach the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Allmendinger et al. and Kim et al., by using the ear canal of the patient as the reference .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chow et al. (US 5982326) refers to an active micropatch antenna device and array system. The subject matter contained in this publication, specifically the compact circularly polarized antenna, is similar to that of the present application; therefore it is regarded as relevant prior art.
Nakamura (US 20010054980) refers to a plane antenna. The subject matter contained in this publication, specifically the compact circularly polarized antenna, is similar to that of the present application; therefore it is regarded as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793